TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 5, 2015



                                     NO. 03-14-00581-CV


                                  W. D. and B. D., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




             APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on August 20, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellants are

indigent and unable to pay costs, no adjudication of costs is made.